ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 11/24/2021, which have been entered. As filed by Applicant: Claims 1-4 & 6-20 are pending. Claims 1, 3-4, 6-8, 12-14 & 18-20 are currently amended. Claim # is newly added. Claim 5 has been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claims 1, 5, 7-8, 12-14, 19-20 for informalities is withdrawn in view of Applicant’s amendments to claims 1, 7-8, 12-14, 19-20 & cancelation of claim 5.

Terminal Disclaimer
4.	The terminal disclaimer (TD) filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,822,512 has been reviewed and is accepted.  The TD has been recorded. Accordingly, the rejection of claims 1-20 on the ground of nonstatutory double patenting set forth in the Non-Final Rejection dated 10/06/2021 is withdrawn.


Allowable Subject Matter
5.	Claims 1-4 and 6-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments, the instant claims are allowable over the closest related references, Moreshead (US 2011/0127248 A1) and Xiao (CN 103965696 A; citations to its translation), for the reasons of record. See pgs. 8-9 of the Non-Final Rejection dated 10/06/2021, incorporated herein by reference.
	To summarize, there would have been no motivation to one of ordinary skill in the art based upon the disclosures of Moreshead and Xiao, alone or in combination, to arrive at the claimed article [claims 1-4 & 6-11] and panel [claims 12-20] as a whole with its required combination of features, one novel element of which is a positive temperature coefficient (PTC) effect of the second resin (non-crystalline polymer) having a temperature range higher than the PTC effect of the first resin (crystalline or semi-crystalline polymer) temperature range.
One of ordinary skill in the art would not find the instantly claimed product limitations to be obvious variants of the prior art teachings and other known articles and/or panels including a heater comprising a double-resin ink having a PTC deposited on a flexible substrate to form resistor(s). 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761   
December 16, 2021